Title: From Thomas Jefferson to Edmund Randolph, 1 May 1788
From: Jefferson, Thomas
To: Randolph, Edmund


          
            
              Sir
            
            Paris May 1. 1788.
          
          The bearer hereof, the Chevalier de Saint Trys, passing hence to America, and meaning to visit Virginia, I take the liberty of recommending him to the notice and civilities of your Excellency, and of praying you to introduce him to such a line of acquaintance as may be agreeable and useful to him. Tho’ not particularly honoured by a previous acquaintance with him, I have sufficient assurances of the worth and respectability of his character to satisfy you that your good offices will be well placed on him. Permit me at the same time to renew to you assurances of the great esteem & respect with which I have the honor to be Your Excellency’s Most obedient & most humble servt,
          
            Th: Jefferson
          
        